Title: From Thomas Jefferson to Joseph Stanton, Jr., 26 December 1804
From: Jefferson, Thomas
To: Stanton, Joseph, Jr.


                  
                  Th: Jefferson presents his compliments to Genl. Stanton and his thanks for the communication of the letters which he now returns. An erroneous opinion seems to be entertained that Govr. Fenner has been misrepresented to me, and that my opinion has been affected by it. This is without foundation. My opinion of Govr. Fenner is respectful and full of confidence, and, altho’ my duty forbids me to give myself up to any single opinion, yet no person’s opinion weighs more with me than his in the concerns of the state. I salute Genl. Stanton with respect.
                                       
                            
                            Dec. 26. 04.
                        
               